t c no united_states tax_court ralph p waterman petitioner v commissioner of internal revenue respondent docket no filed date p accepted an offer for an early separation which had been made to him by the u s navy pursuant to a downsizing program at the time of acceptance p was in a combat_zone and had served over years the vast majority of which were not in a combat_zone p would not have been entitled to a pension until he had served years the amount of p's severance payment was calculated on the basis of his length of service sec_112 i r c provides that compensation received for active_service in a combat_zone is excludable from gross_income the regulations under sec_112 emphasize that the right to the income must accrue during service in a combat_zone but the payment may be received after the combat service r determined that none of the payment received by p was excludable under sec_112 on brief r conceded that an apportioned amount of the severance payment attributable to the time in a combat_zone over total time served would be excludable p argues that the entire severance payment is excludable because his right to the payment arose at the time of his acceptance of the offer for an early separation and he accepted that offer while in a combat_zone held p's severance payment is not excludable from gross_income under sec_112 cynthia l mire for petitioner william henck for respondent opinion gerber judge respondent by means of a statutory_notice_of_deficiency determined an income_tax deficiency of dollar_figure and sec_6651 and a additions to tax in the amounts of dollar_figure and dollar_figure respectively for petitioner's taxable_year respondent has conceded that petitioner is not liable for the additions to tax the remaining issue for our consideration is whether the special separation payment to which petitioner became entitled while serving in a combat_zone is excludable from petitioner's gross_income under sec_112 background this case was submitted fully stipulated pursuant to rule petitioner ralph f waterman served in the u s navy for years and months as an enlisted person petitioner was stationed aboard the u s s america in the persian gulf a 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year under consideration and all rule references are to this court's rules_of_practice and procedure designated combat_zone from january through date on date petitioner accepted an early separation offer from the navy as part of its downsizing program petitioner agreed to leave the navy by accepting the separation offer and payment petitioner was not entitled to any future_benefits including a pension which would have first become available after years_of_service the amount of the lump-sum special separation payment was in part measured by petitioner's years and months of active military service petitioner left the ship pursuant to this agreement and also left the persian gulf region on date petitioner received an honorable discharge from the navy on date in norfolk virginia the navy withheld dollar_figure from petitioner's dollar_figure separation payment in substantial part the withholding was for federal_income_tax upon acceptance of the navy's offer for early separation petitioner was advised by the navy that payments received pursuant to his early separation would be excludable from gross_income if accepted while serving in a designated combat_zone in accord with that advice petitioner requested and the navy issued an dollar_figure check to petitioner representing the previously withheld federal tax portion of the original dollar_figure withholding respondent determined that the dollar_figure separation payment constituted taxable_income and was not excludable under sec_112 on brief respondent conceded that dollar_figure the portion of the separation payment that was measured by time served in a combat_zone is excludable under sec_112 discussion we consider here a matter of first impression involving whether an early separation payment the right to which arose and became fixed while a member of the military was serving in a combat_zone is excludable from gross_income under sec_112 respondent contends that the portion of the separation payment apportioned as to time served while petitioner was not in a combat_zone represents compensation that is not excludable under sec_112 conversely petitioner contends that the entire separation payment is excludable from gross_income under sec_112 as compensation_for an act performed and or a right to compensation that became fixed while he was in a combat_zone we hold that no portion of the separation payment would be excludable from gross_income under sec_112 sec_112 was enacted to provide a tax_benefit to members of the armed services whose lives were placed at risk because of in the notice_of_deficiency respondent determined that no part of the separation payment should be excluded under sec_112 on brief respondent conceded that the portion of the payment apportioned by reference to the portion of time served in a combat_zone should be excluded from income our interpretation of sec_112 would not permit any portion to be excluded because of respondent's concession however petitioner is entitled to exclude the dollar_figure of the dollar_figure severance payment their service to their country sec_112 in pertinent part provides that gross_income does not include compensation received for active_service for any month during any part of which such member served in a combat_zone sec_112 and the underlying regulations do not specifically address the question of whether severance_pay is excludable in construing a statute we generally give effect to the plain and ordinary meaning of its language 471_us_84 310_us_534 words with a fixed legal or judicially settled meaning on the other hand generally must be presumed to have been used in that sense unless such an interpretation would lead to absurd results see 263_us_179 101_tc_260 our principal objective in interpreting any statute is to determine congress' intent in using the statutory language being construed united_states v american trucking associations supra pincite when a statute is ambiguous we may look to its legislative_history and the purposes for its enactment 489_us_235 with respect to sec_112 however there is a paucity of legislative_history or discussion concerning the legislative intent see 550_f2d_624 use of the word for in the sec_112 language compensation received for active_service in a combat_zone requires that the compensation be earned for a person's service in a combat_zone this statutory language is not ambiguous concerning the subject of when and how the compensation must be earned as to when the payment is received the underlying regulation contains the following pertinent language the time and place of payment are irrelevant in considering whether compensation is excludable under sec_112 rather the time and place of the entitlement to compensation determine whether the compensation is excludable under sec_112 for this purpose entitlement to compensation fully accrues upon the completion of all actions required of the member to receive the compensation sec_1_112-1 income_tax regs the above-quoted language also addresses the question of when the compensation is earned the regulation does not however address how the compensation is to be earned in order to be excludable under sec_112 ie for military service performed in a combat_zone or any type of service or act that is performed or may occur in a combat_zone congress provided a specific exception from the type of compensation that may be excludable under sec_112 to wit pensions and retirement pay sec_112 respondent doe sec_3on date these regulations were retroactively amended under authority of sec_7805 to be effective date t d 1993_2_cb_65 not argue that the severance payment is a pension or a form of retirement pay therefore the question we consider is whether the severance payment is compensation received for active_service in a combat_zone by means of regulations compensation excludable from gross_income under sec_112 has not been limited to active_duty pay while in a combat_zone in particular sec_1_112-1 example income_tax regs provides in july while serving in a combat_zone an enlisted member voluntarily reenlisted after july the member neither served in a combat_zone nor was hospitalized for wounds incurred in the combat_zone in february of the following year the member received a bonus as a result of the july reenlistment the reenlistment bonus can be excluded from income as combat_zone compensation although received outside of the combat_zone because the member completed the necessary action for entitlement to the reenlistment bonus in a month during which the member served in the combat_zone this regulation to a limited extent may expand upon the statutory language compensation received for active_service because reenlistment bonuses could be to secure future service which is not served in a combat_zone example indicates that the time and place of payment are irrelevant when considering whether compensation is excludable under sec_112 more importantly the example contains a variation from the sec_112 language to the extent that there we note that neither party has challenged the validity of the regulations under consideration is acknowledgment that a portion of the reenlistment bonus in that example will not be earned for service in a combat_zone sec_1_112-1 income_tax regs instead it is sufficient that the offer and acceptance of the reenlistment occur while the member is serving in the combat_zone we note however that as a matter of policy the potential for continued service in a combat_zone exists where a person reenlists petitioner wishes us to go a step further than example and hold that the language of sec_112 as interpreted in sec_1_112-1 income_tax regs would extend to a severance payment even though that payment is being made to ensure that there would be no further service in a combat_zone or otherwise we do not find petitioner's argument to be persuasive petitioner's proposed approach does not comport with the statutory language and does not carry out the intent of the statute respondent makes no effort to distinguish example but instead argues that example of the regulation is more analogous sec_1_112-1 example income_tax regs provides from march through december an enlisted member became entitled to days of annual leave while serving in a combat_zone the member used all days of leave in the following year the member may exclude from income the compensation received for those days even if the member performs no service in the combat_zone in the year the compensation is received respondent finds support in this example because the excludable amount is limited to an amount attributable solely to leave accrued while the member was in a combat_zone we find example analogous to the extent that the excludable_portion accrued while the member was in a combat_zone but it is excluded from income even though utilized and received while the member was not in a combat_zone we do not find that example controls our factual situation respondent's argument focuses on the fact that the amount of the severance payment here was measured in part by time served outside a combat_zone on the basis of that observation respondent argues that the payment was earned in corresponding part outside a combat_zone respondent also concludes that petitioner is entitled to exclude the portion of the severance payment that is allocable to his past service in a combat_zone although we agree that petitioner is not entitled to exclude the severance payment we disagree with respondent's reasoning petitioner's severance payment is in exchange for his agreement to leave the military although measured by length of service the severance payment is not for prior service either in a combat_zone or otherwise in the same manner as the reenlistment example when petitioner accepted the navy's early separation offer he did not then become entitled to any additional compensation_for the services previously performed accordingly the severance payment cannot be considered compensation_for earlier services rather it must be considered compensation_for petitioner's agreeing to early separation from the navy ultimately the statute requires that the member's service be performed in a combat_zone respondent argues that the severance payment was received in exchange for the pension petitioner would have received if he had completed years_of_service the parties in this case stipulated that petitioner accepted the separation offer as part of the navy's downsizing program and as a result he would not be eligible for a pension after years_of_service accordingly respondent's argument that the severance payment was received in exchange for pension benefits is a matter of conjecture on the basis of the parties' stipulation petitioner was not entitled to a pension at the time he accepted the early separation petitioner had served just over years and was almost years short of having vested pension benefits it is true that as a result of petitioner's agreeing to sever his relationship with the military he would not be able to serve long enough to be entitled to a pension that is a far cry from exchanging his pension for a severance payment the only similarity between a pension which by statute is not exempt under sec_112 and a severance payment is that both are calculated by means of length of service there is no evidence here that there was any other correlation or connection between a severance payment and a government military pension we accordingly hold that the severance payment here is not excludable from petitioner's gross_income under sec_112 to reflect the foregoing and because of concessions by the parties decision will be entered under rule
